NUMBERS 13-09-00517-CR AND 13-09-00518-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

PETER CURRY,                                                                  Appellant,

                                                v.

THE STATE OF TEXAS,                                  Appellee.
____________________________________________________________

              On Appeal from the 214th District Court
                    of Nueces County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Benavides
                     Memorandum Opinion Per Curiam

       Appellant, Peter Curry, attempted to perfect an appeal from a conviction for

aggravated sexual assault of a child and a conviction of burglary of a habitation. We

dismiss the appeals for want of jurisdiction.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a
timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal and can take no action other than to dismiss the appeal for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).

       The trial court imposed sentence in these matters on March 14, 2008, and the

judgment was corrected by a nunc pro tunc order signed April 9, 2008. Appellant filed

his notice of appeal on April 7, 2009. On December 22, 2009, the Clerk of this Court

notified appellant that it appeared that the appeals were not timely perfected and that the

appeals would be dismissed if the defect was not corrected within ten days from the date

of receipt of the Court=s directive. Appellant has not filed a response to the Court=s

directive.

       Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

       Appellant=s notice of appeal, filed twelve months after sentence was imposed, was

untimely, and accordingly, we lack jurisdiction over the appeals.        See Slaton, 981
S.W.2d at 210.      Appellant may be entitled to an out-of-time appeal by filing a

post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;


                                             2
however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.

CODE CRIM. PROC. ANN. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia, 988
S.W.2d 240 (Tex. Crim. App. 1999).

      The appeals are DISMISSED FOR WANT OF JURISDICTION.



                                                PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).
Delivered and filed the
21st day of December, 2010.




                                            3